Skinner, J. The bill of exceptions in this" case shows that the plaintiff below had examined a witness in chief; and the defendant, with the avowed purpose of discrediting the witness on cross-examination, asked him a leading question in reference to a matter as to which the plaintiff had not examined him, and that the court would not permit the question to be answered. The refusal of the court to allow the question to be answered is assigned for error. What the question was does not appear. It may have been impertinent, and the matter inquired about wholly irrelevant to the issue and in no manner important touching the credibility of the witness. We cannot say the eourt erred, without knowing what the question propounded was. Miller v. Houcke et al., 1 Scam. 501; Russell v. Martin, 2 Scam. 492; Hays v. Smith, 3 Scam. 427. Judgment affirmed.